Citation Nr: 0201946	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

4.  The veteran's statements and testimony regarding his 
alleged stressors during active service are vague and 
inconsistent, and are therefore not credible.  

5.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001), 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 establishes that he served in 
Vietnam from June 1971 to September 1972.  His military 
occupational specialty was listed as a motor transport 
operator.  

Service records document that the veteran initially was 
stationed with the 442nd "Trans Co" as well as the "HHC 124th 
TC."  He was a heavy truck driver during this period.  

In January 1972 the veteran was listed as a prisoner until 
March 1972.  An associated report indicated that the veteran 
had gone absent without leave in December 1971 and behaved 
with disrespect towards a superior (service records indicate 
that he went absent without leave again after his return from 
Vietnam).  He was confined to hard labor for three months.  
In April 1972 he resumed his duties as a heavy truck driver 
with the "4th TRANS CMD" then with the "86th TC" and "285th MP 
Co."  

Service records also indicate that the veteran participated 
in a series of campaigns, including the "Counteroffensive 
Phase VII," "Consolidation I," and "Consolidation II."  

Service medical records document no psychiatric diagnosis.  
On separation examination in November 1973, more than one 
year after his return from Vietnam, the veteran denied 
frequent trouble sleeping, depression or excessive worry, 
loss of memory, and nervous trouble of any sort.  He wrote, 
"I am in good health."  Examination noted the veteran's 
psychiatric condition to be normal.  In April 1974 he 
reported that there had been no change in his medical 
condition since the separation examination.  




Records from the VA North Texas Health Care System (including 
the Dallas and Bonham VA Medical Centers (VAMCs) document 
treatment of multiple medical problems beginning in 1987.  

In April 1987 the veteran was hospitalized at the Dallas VAMC 
for cocaine abuse.  Subsequent progress notes document the 
veteran's treatment for polysubstance abuse.  Progress notes 
dated from April 1990 through May 1993 document no references 
to PTSD or to Vietnam.  These notes primarily document 
treatment of the veteran's substance abuse problem, and his 
coming to terms with his alcoholism, and the conflicts this 
was causing with his work as a minister.  

In June 1993 the veteran was hospitalized for alcohol and 
cocaine dependency.  He reported that he began drinking at 
the age of 21.  He was currently on probation for driving 
while intoxicated, and reported that he had recently lost a 
job due to alcohol use.  The discharge diagnoses were 
continuous alcohol dependency, continuous cocaine dependency, 
and alcoholic hepatitis.  During this admission the veteran 
was scheduled for an initial PTSD evaluation.  However, a 
diagnosis of PTSD was not documented on discharge.  

On follow-up in July 1993 the veteran reported having 
intrusive memories,  nightmares, unresolved grief, feelings 
of betrayal, depression, a past history of violent rages, and 
a feeling of alienation related to his service in Vietnam.  
He reported working as a heavy truck driver in areas around 
Da Nang, Da Lat, Tui Hoa, and Phan Trang.  He reported losing 
two buddies when their trucks hit mines.  He reported that 
his drug use began in Vietnam.  

Psychiatric testing was administered and was found to be 
consistent with that seen in other patients suffering from a 
stress disorder.  It was noted that his "MMPI" profile 
suggested an effort to call attention to his plight by 
exaggerating his symptoms.  



Progress notes through May 1994 indicate that the veteran was 
continuing to participate in group counseling pertaining to 
PTSD and alcoholism.  In May 1994 he was hospitalized for 
alcohol dependence, cocaine dependence, suicidal ideation, 
and a seizure three days prior to admission.  He also 
reported a history of PTSD.  However, it was noted that the 
veteran did not verbalize complaints of PTSD symptoms other 
than during the initial admission interview.  The discharge 
diagnoses were suicidal ideations (resolved), alcohol 
intoxication, severe alcohol dependence, cocaine abuse, and 
PTSD.  

Subsequent progress notes document continued mental health 
treatment, primarily for polysubstance abuse.  In February 
1999 the veteran generally reported serving in Vietnam and 
seeing "much combat."  He reported that he had been drinking 
and using cocaine since Vietnam.  The veteran was diagnosed 
with alcohol and cocaine dependence, but not with PTSD.  It 
was noted that he was experiencing severe stressors in the 
form of problems with being homeless, unemployed, and with 
finances.  

During a March 1999 evaluation, the veteran reported, in 
pertinent part, that he started drinking alcohol when he was 
six years old.  He indicated that he started using cocaine in 
1996.  He also reported a history of marijuana use but that 
he stopped three years after getting out of the service.  He 
reported using heroin in 1985 because of feelings of 
worthlessness and due to his participation in the war in 
Vietnam.  

In June 1999 a PTSD assessment was performed.  The veteran 
reported being stationed at Cam Ranh Bay, but that he 
participated in convoys that went as far north as Da Nang.  
He recalled dreaming about an incident in which he was on a 
convoy, hearing helicopters, then seeing trucks get blown up.  
He reported multiple PTSD symptoms.  

Subsequent psychological testing was found to be invalid 
which "may be interpreted as an exaggerated plea for help.  
Although it is not feasible to form diagnostic impressions 
based on those protocols, it is the opinion of the author of 
this note, based on extensive clinical interview with [the 
veteran], that his PTSD symptomatology is in keeping with 
someone who participated in the kinds of combat support 
activities described by him."  It was concluded that the DSM-
IV diagnosis of PTSD was appropriate.  

In June 1999 the veteran submitted a claim of service 
connection for PTSD due to Vietnam.  He reported treatment at 
the Dallas VA Medical Center (VAMC).  

In July 1999 the RO sent a notice to the veteran asking him 
to provide a complete description of the specific traumatic 
events resulting in his PTSD, including dates and places 
where the incident(s) occurred, the unit he was assigned to, 
and whether the incident involved one or more friends, and if 
so, to furnish their names.  It also asked him to submit 
evidence of medical treatment of his condition.  

In August 1999 the RO received the veteran's PTSD 
Questionnaire.  The veteran reported that a stressor occurred 
in October 1970 when a soldier was killed while traveling on 
Highway 1 to Da Nang.  He then indicated that "they" were 
part of the unit that he was stationed with; however, he knew 
them only by face, not by name.  

In January 2000 a VA examination for PTSD was conducted.  The 
examiner noted the veteran's history of service in Vietnam.  
He also noted the veteran's history of psychiatric 
hospitalizations, primarily because of alcohol and cocaine 
use.  He noted that the veteran had been diagnosed with PTSD, 
but that this diagnosis was given in spite of the fact that 
"his psychological test results were not regularly valid."  

During the evaluation the veteran did not deny using cocaine 
or alcohol.  Memory problems and dementia were documented.  
In terms of PTSD, the veteran reported that he currently 
feared that someone would harm him, that helicopters were 
flying around, and that these constituted flashbacks.  


It was concluded that it was very difficult to evaluate the 
veteran for PTSD because his prolonged alcohol and cocaine 
use undermined his personality structure, and ethical and 
social concept in behaviors.  The examiner noted that this 
was easy to misinterpret as being manifestations of PTSD.  

While the examiner did not deny that the veteran had a 
difficult time in Vietnam, he indicated that what the 
veteran's reported stressors were not sufficient to establish 
a diagnosis of PTSD.  The pertinent, diagnostic impressions 
were prolonged alcohol use and prolonged cocaine use.  


Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  


Specific PTSD

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does  not apply to veterans who served in a 
general "combat area" or "combat zone", but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  See 
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. § 
3.304(f) required a "clear" diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been complied with.  

The RO has provided the veteran with notice of the laws and 
regulations pertaining to service connection.  However, the 
RO has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board again finds that this does not result in prejudice to 
the veteran because, as noted above, the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the M&ROC reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices and multiple rating 
determinations, the RO placed the veteran on notice of what 
is generally required to succeed on a claim of service 
connection for PTSD, and advised him of the type of 
information and evidence needed in order to substantiate his 
claim.  

In addition, the veteran has been provided with notice of 
what information he needed to provide with respect to his 
alleged stressors in July 1999.  The RO also provided notice 
of the VCAA and adjudicated his claim in May 2001 with this 
law in mind.  Therefore, the duty to notify has already been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

The veteran has reported only treatment at VA medical 
facilities, the Dallas and Bonham VAMCs, and these records 
have been obtained and are on file.  Service medical records 
and service personnel records have also been obtained and are 
of record.  A VA examination was conducted in January 2000 
specifically addressing the veteran's alleged PTSD claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The Board notes that a request of verification of the 
veteran's reported stressors has not been sent to the U.S. 
Armed Forces Service Center for the Research of Unit Records 
(USASCRUR).  See M21-1, Part III, para. 5.14b(4)(a).  

However, the Board finds that the duty to assist does not 
require that such verification be performed in this instance 
because the veteran has failed to provide credible and/or 
sufficient information for which a verification could be 
conducted.  

As will be discussed below, the veteran's stressor accounts 
are vague and inconsistent in nature, and therefore lack 
merit.  He did not provide names of the people allegedly 
involved in his stressors, in spite of the fact that two 
buddies in his unit were reportedly killed when their trucks 
hit mines.  

While the veteran did on one occasion provide a date (October 
1970) of when the alleged stressor occurred, the Board notes 
that the evidence establishes that he was not in Vietnam or 
even in the military at this time.  

Therefore, the veteran has not provided sufficient 
information for which a verification could be conducted.  See 
M21-1, Part III, para. 5.14b(4)(a).  Furthermore, because his 
stressor accounts clearly lack merit due to their vagueness 
and inconsistency (and impossibility in terms of the stressor 
reported to have happened in October 1970 when he was not 
even enlisted in the military) there is no further duty to 
assist with respect to verifying such stressors.  See 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the 
probative evidence establishes that the veteran does not have 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
did not engage in combat with the enemy, and has submitted no 
credible supporting evidence of an inservice stressor.  
Therefore, the requirements for service connection of PTSD 
have not been met.  Id.  


Diagnosis of PTSD

The Board notes that the veteran has been diagnosed with PTSD 
on two specific occasions.  He was diagnosed with PTSD 
following a hospitalization in May 1994, and again in June 
1999.  Significantly, during the June 1999 evaluation it was 
concluded that the veteran's symptoms satisfied the DSM-IV 
criteria for a diagnosis of PTSD and that his PTSD symptoms 
were in keeping with someone who participated in the kind of 
combat support activities described by him.  

The Board finds these diagnoses and the June 1999 opinion 
linking PTSD to service to be outweighed by the January 2000 
VA examiner's opinion that the veteran's symptoms did not 
meet the requirements for a diagnosis of PTSD.  

The May 1994 diagnosis of PTSD shows the examiner gave no 
explanation of why such disorder was diagnosed.  The examiner 
did not specify what stressors the diagnosis of PTSD was 
based upon.  In fact, the hospitalization report specified 
that the veteran reported no symptoms of PTSD during his 
admission.  The veteran's only noted reference to PTSD was 
his reported history of PTSD on initial admission.  
Therefore, the diagnosis of PTSD was based upon a history 
provided by the veteran.  The Board is not bound to accept 
medical opinions which are based on a history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  

The June 1999 examiner's diagnosis of PTSD was linked to the 
reported stressor he provided at that time of being on a 
convoy in which trucks were blown up.  As will be discussed 
below, this stressor account is not supported by any credible 
evidence and is itself without credibility.  Furthermore, the 
June 1999 examiner acknowledged that psychological testing 
was invalid and that it would be not feasible to form a 
diagnosis based on those protocols.  

The January 2000 VA examiner found that the veteran had not 
reported any stressors sufficient to meet the requirement for 
a diagnosis of PTSD.  As will be discussed below, the lack of 
a credible stressor tends to support the examiner's 
conclusion that the veteran did not satisfy the requirements 
for a diagnosis of PTSD.  

Thus, because the January 2000 VA examiner's conclusion that 
the veteran does not meet the requirements for a diagnosis of 
PTSD has been found to be of greater probative value than 
evidence documenting a diagnosis of PTSD, and because such 
diagnoses of PTSD have either been based entirely on a 
history provided by the veteran and/or upon stressors which 
the Board finds are not credible, the Board concludes that 
the requirement that the veteran have been diagnosed PTSD in 
accordance with 38 C.F.R. § 4.125 has not been met.  

However, even if the diagnosis of PTSD were accepted here as 
being in accordance with section 4.125, which it is not in 
light of the January 2000 VA examiner's opinion, his claim 
would still be denied because the veteran still has failed to 
satisfy one of the other requirements of 38 C.F.R. 
§ 3.304(f); namely, submitting credible supporting evidence 
that his claimed stressors occurred.  Therefore, his claim of 
service connection for PTSD must be denied.  

Just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

In this regard, the question of a stressor also bears upon 
credibility determinations, as certain veterans who engaged 
in combat with the enemy gain evidentiary presumptions.  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred if the veteran was not engaged in combat.  
38 C.F.R. 3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  


Combat

Service records establish that the veteran was in Vietnam 
from June 1971 to September 1972, and that he participated in 
Counteroffensive VII, and Consolidation I and II.  The 
veteran has generally asserted that he saw "much combat" 
while in Vietnam.  

The Board finds that such evidence alone is not sufficient to 
establish that the veteran engaged in combat with the enemy.  
At most, it establishes that he may have been present in a 
combat zone or area.  However, this is not sufficient to 
establish that the veteran himself engaged in combat with the 
enemy.  VAOPGCPREC 12-99.  Furthermore, the veteran's bare 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  See 
Zarycki, 6 Vet. App. at 98.  

There is no other evidence which would lend support to the 
veteran's service that he engaged in combat.  He has not 
received any awards or citations that would be indicative of 
combat.  See M21-1, Part III, para. 5.14a.  Furthermore, 
there is no other evidence which tends to corroborate his 
assertion that he engaged in combat with the enemy.  In light 
of the above, the Board finds that the veteran did not engage 
in combat with the enemy.  See VAOPGCPREC 12-99, Zarycki, 
supra.  


Reported Stressors

As it has been determined that the veteran did not engage in 
combat with the enemy, it must be next determined whether 
there is credible supporting evidence that the claimed in-
service stressors occurred.  See 38 C.F.R. § 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  In addressing how 
credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court addressed what the term 
satisfactory lay or other evidence meant as employed in 
38 U.S.C.A. 1154(b) and held that satisfactory evidence 
equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the veteran has not provided any credible evidence in support 
of his alleged stressors.  Furthermore, his alleged stressors 
are vague and inconsistent to such an extent as to be without 
any credibility in and of themselves.  

Briefly, the veteran has generally reported seeing "much 
combat."  As noted above, it has been found that the veteran 
did not engage in combat with the enemy.  Therefore, his 
general contention that he saw "much combat" is without any 
support and is not credible.  See Zarycki, supra.  

Nor is there any evidentiary support for any of the remaining 
reported stressors.  Briefly, the veteran has also variously 
reported a combat-related incident(s) apparently involving a 
convoy on its way to Da Nang.  

While the record establishes that the veteran was a heavy 
truck driver, he has not been shown to have engaged in combat 
with the enemy, including being part of a convoy in which 
some trucks were blown up.  He has offered no credible 
supporting evidence that any version of these events as he 
reported them occurred.  




Further, his combat-related stressors with respect to 
incident(s) that occurred while traveling by truck are too 
vague and inconsistent to be entitled to any credibility.  

The veteran's accounts with respect to incident(s) that 
allegedly occurred while he or people he knew were traveling 
by truck have never been the same.  During his June 1993 
hospitalization, he reported that two "buddies" of his were 
killed when their trucks hit mines.  Yet in a subsequent June 
1999 account he made no mention of buddies being killed; he 
only reported witnessing trucks get blown during a convoy he 
was on.  

In his PTSD Questionnaire, the veteran made no mention of any 
friends getting killed.  He only mentioned that the soldiers 
killed were known to him only by face, and not by name.  
Furthermore, he specified that this event took place in 
October 1970, before he enlisted in the military.  

As the above paragraph illustrates, the veteran's stressor 
accounts are too vague and inconsistent to be of any 
probative value or credibility.  Because of the vagueness and 
inconsistency of his accounts relating to these alleged 
stressors, the lack of any credible supporting evidence for 
such accounts (including the fact that one of the stressors 
was alleged to have occurred at a time when he was not even 
in the military), the Board finds that the veteran's alleged 
stressors are entitled to no credibility.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  


Furthermore, it has determined that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other source and the veteran's accounts 
of the events are lacking in the necessary detail and 
consistency to enable VA to attempt to confirm the events 
beyond what verification has already been performed.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Vietnam-related stressors, the Board must find that 
these medical opinions carry no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  

Because his statements have been found to not be credible, 
his claim for service connection of PTSD must be denied, even 
if it were presumed that the veteran did have a valid 
diagnosis of PTSD linked to service, which the Board believes 
to not be the case here.  See Cohen, 10 Vet. App. at 147; 
Wilson, supra.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim.  See also 38 U.S.C.A. § 5107 (West Supp. 
2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

